DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s amendment and TD filed on 1/03/2022.  Claims 1-4,6 are pending, wherein claim 5 have been cancelled and claims 1, 2, 4 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, “the spool” (line 7) lacks antecedent basis, wherein it is further not understood relates to the electric cord and/or vehicle connector assembly.  It seems that this relationship is recited in dependent claim 2, which Applicant may want to incorporate into the independent claim 1, and then delete claim 2.  Careful consideration should be made so as not to amend the claims such that they are duplicates of the claims of US Patent No. 10,214,114, for which statutory double patenting rejections were previously given.
claims 3-4, “the sensor for determining the thermal buildup in the electric cord and vehicle connector assembly” (lines 1-2) lacks antecedent basis since Applicant has amended the limitation of the independent claim 1 to “digital temperature sensor for measuring the temperature approximate to the spool” (see claim 1, lines 7-8).
As per claims 2-4,6, the claims are also rejected to for incorporating the above errors into the respective claims by claim dependency.
Terminal Disclaimer
The terminal disclaimer filed on 1/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,906,417; 9,238,416; 10,214,114, have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4,6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-4,6, the independent claim 1, from which the respective claims depend, recites a vehicle charging system including a load management system for providing a limitation on the current supplied to an electric vehicle, comprising a combination of inventive features comprising a digital temperature sensor for measuring the temperature proximate to the spool and a processors located in the vehicle charging system for receiving an input from the digital temperature sensor for measuring the 
Remarks
The statutory double patenting rejections claims 1-3,6 under 35 USC 101 as claiming the same invention as that of claims 1-3,6 of prior U.S. Patent No. 10,214,114, are withdrawn in light of Applicant’s amendment filed on 1/3/2022.  Since the TD filed on 1/3/2022 also properly disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,214,114, no further non-statutory double patenting rejections over US Patent No. 10,214,114 is given.  However, Applicant’s amendment necessitated 112 rejections as newly given above.  Applicant is advised to carefully review any further amendment to the claims to overcome 112 rejections above so that they are not duplicate of the claims of US Patent Nos. 10,906,417; 9,238,416; 10,214,114.  
The non-statutory double patenting rejections of claims 1-6 as being unpatentable over claims 1-4 of US Patent No. 10,906,417 are withdrawn in light of the TD filed on 1/3/2022 which are proper.
The non-statutory double patenting rejections of claims 1-6 as being unpatentable over claims 1-6 of US Patent No. 9,238,416, are withdrawn in light of the TD filed on 1/3/2022 which are proper.
The non-statutory double patenting rejections of claims 4-5 as being unpatentable over claims 1-6 of US Patent No. 10,214,114, are withdrawn in light of the TD filed on 1/3/2022 which are proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851